[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO REOPEN JUDGMENT CT Page 6011
Defaults were entered against the defendant Anita Poulin on October 19, 1990 and against the co-defendants Normand Poulin and Harmony Builders Inc. (co-defendants) on June 14, 1991. The hearing in damages on August 2, 1991 was against all defendants. The first two counts of the complaint were against the two co-defendants on two notes, and the judgment against those defendants was based on those notes. The third and fourth counts of the complaint were against the Anita Poulin based on two conveyances to her from her husband, Normand Poulin, which were claimed to be fraudulent. The evidence at the hearing did not show by clear and convincing evidence that these conveyances were fraudulent, an issue on which the plaintiffs had the burden of proof. Even though the defendant Anita Poulin did not appear at the hearing and offer any defense, the result of the finding that Normand Poulin as grantor did not make a fraudulent conveyance is that his wife as grantee did not improperly receive the properties. Accordingly, the plaintiffs were not entitled to either monetary damages against her or an order setting aside the conveyances under the third and fourth counts of the complaint. She was not a defendant in the claims to collect the notes under the first and second counts.
The fact that she was defaulted and imposed no defense at the hearing in damages is immaterial, and does not mean that the plaintiffs are automatically entitled to all the relief requested in the complaint. A plaintiff must still establish the right to recover even if a defendant cannot impose a defense to the claim. As a result of the prior findings based on the evidence presented, a further hearing would be academic.
The motion to reargue and reopen the judgment as to Anita Poulin is denied.
Robert A. Fuller, Judge